IT IS HEREBY ORDERED THAT Defendant's
sentencing, currently scheduled to be
held on December her 2019, is
adjourned to January 6, 2020 at 3:00
p.m. The sentencing shall be held in
Courtroom 23B of the Daniel Patrick
Moynihan United States Courthouse, 500
Pearl Street, New York, NY. Defendant
shall file his sentencing submission
by December 235 2019, and the
government shall file its sentencing
submission by December 30, 2019.

    
 

tl
Oated:. bb, CSy “pias
NEw JERSEY OFFICE U6.04.
130 POMPTON AVENUE
VERONA, NJ 07044
(973) 239-4300

Via ECF
Honorable Richard J. Sullivan

ILGRII

LAW, LLC

CRIMINAL DEFENSE

 

 

    

LORRAINE@LGRLAWGROUP.COM
WWW.LGAULIRUFO.COM
FAX: (973) 239-4310

United States District Court Judge

Southern District of New York

40 Foley Square
New York, NY 10007

Re:

Dear Judge Sullivan:

18 Cr. 373(RJS)

V{IaHe er
UsDs wo:

DOCUMENT

BLECTRONICALLY FILED |j
|
|

 

     

NEW YORK OFFICE

48 WALL STREET, 5™ FLOOR
New York, NY 10005
(646) 779-2746

November 15, 2019

USA v. Burgess et al., (Tyshawn Burgess)

I am appointed counsel for Tyshawn Burgess, and Sam Coe is appointed co-counsel,
pursuant to the Criminal Justice Act (CJA). Currently, Mr. Burgess’ sentencing is scheduled for
December 17, 2019. Due to a series of scheduling complications, we are now scheduled to be on
trial in the District of New Jersey starting on December 16, 2019. Accordingly, we are requesting
an additional short postponement to January 6, 2020, if that date works for the Court. I have
spoken with Mr. Burgess, and he has consented to this request. Also, I have communicated with
Karin Portlock, AUSA, and she has no objection to this request. We would request that our
submissions be due on December 23, 2019, and the Government’s be due on December 30, 2019.

cc: Karin Potluck, AUSA
Nicolo DiMaria, USPO

Respectfully submitted,

s/

Lorraine Gauli-Rufo

Samuel Coe

Attorneys for Tyshawn Burgess
